DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 1-3, 5, 9-12, 19-21, 23 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U.S. Patent No. 10,767,893 (herein, ‘893). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the claims of the patent.
In regards to claim 1, claim 1 of ‘893 discloses
A pre-fabricated air terminal apparatus, comprising:
a thermal transfer unit (line 3 of claim 1);
a group of pipes (inlet pipe and outlet pipe) that are coupled to the thermal transfer unit;
a valve (line 10, control valve) coupled to at least one of the group of pipes, and
a support mechanism (shipping bracket) that is configured to mitigate damage to the pre-fabricated air terminal apparatus during transportation from a fabrication site, wherein the support mechanism is coupled to the at least one of the group of pipes prior to the transportation from the fabrication site (lines 12-21).
In regards to claim 2, ‘893 discloses in claim 1 that the group of pipes comprises an inlet pipe that is configured to receive a thermal transfer fluid and an outlet pipe that is configured to discharge the thermal transfer fluid.
In regards to claim 3, ‘893 discloses in claim 14 that the support mechanism comprises a material that is configured to mitigate corrosion with respect to the group of pipes.
In regards to claim 5, ‘893 discloses in claim 1 that the valve is at least one of: a control valve, a y-strainer valve, an isolation valve, a pressure temperature port valve, or a balancing valve.
In regards to claim 9, ‘893 discloses in claim 1 that the support mechanism is configured to maintain a relative position between at least two members of the group of pipes during the transportation from the fabrication site (lines 12-21).
In regards to claim 10, ‘893 discloses in claim 1 that the support mechanism comprises at least one of: a screw, a clamp, a rod, a bolt, a washer, a stud, a threaded insert, a threaded rod, a fastener, a brace, or a grommet (lines 19-20).
In regards to claim 11, ‘893 discloses in claim 1 that the support mechanism is configured as at least one of a bracket, a brace, a clamp, a fastener, a grommet, or an enclosure.
In regards to claim 12, ‘893 discloses in claim 9 that the support mechanism is further coupled to a structure configured to provide support for the support mechanism, wherein the structure is at least one of: a plenum, an air terminal, a coil casing, a sheet metal structure, a duct, or a workpiece configured to provide support.
In regards to claim 19, ‘893 discloses in claim 1
A thermal transfer unit, comprising:
a group of pipes (inlet and outlet pipe) that are coupled to the thermal transfer unit;
a valve (line 10, control valve) coupled to at least one of the group of pipes, and
a support mechanism (shipping bracket) that is configured to mitigate damage to the thermal transfer unit during transportation from a fabrication site of the thermal transfer unit, 
In regards to claim 20, ‘893 discloses in claim 1 that the group of pipes comprises an inlet pipe that is configured to receive a thermal transfer fluid and an outlet pipe that is configured to discharge the thermal transfer fluid.
In regards to claim 21, ‘893 discloses in claim 14 that the support mechanism comprises a material that is configured to mitigate corrosion with respect to the group of pipes.
In regards to claim 23, ‘893 discloses in claim 1 that the valve is at least one of: a control valve, a y-strainer valve, an isolation valve, a pressure temperature port valve, or a balancing valve.
In regards to claim 27, ‘893 discloses in claim 1 that the support mechanism is configured to maintain a relative position between at least two members of the group of pipes during the transportation from the fabrication site (lines 12-21).
In regards to claim 28, ‘893 discloses in claim 1 that the support mechanism comprises at least one of: a screw, a clamp, a rod, a bolt, a washer, a stud, a threaded insert, a threaded rod, a fastener, a brace, or a grommet (lines 19-20).
In regards to claim 29, ‘893 discloses in claim 1 that the support mechanism is configured as at least one of a bracket, a brace, a clamp, a fastener, a grommet, or an enclosure.
In regards to claim 30, ‘893 discloses in claim 9 that the support mechanism is further coupled to a structure configured to provide support for the support mechanism, wherein the structure is at least one of: a plenum, an air terminal, a coil casing, a sheet metal structure, a duct, or a workpiece configured to provide support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-18 and 35-36 recite “the thermal transfer unit is determined to satisfy a seismic testing procedure”. However, it is not clear from the specification as to what the procedure includes and how the thermal transfer unit satisfies the procedure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-16 and 19-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Karamanos (US 6,951,324).
In regards to claim 1, Karamanos discloses
A pre-fabricated air terminal apparatus (Fig.1B), comprising:
a thermal transfer unit (190);
a group of pipes (185) that are coupled to the thermal transfer unit;
a valve (195) coupled to at least one of the group of pipes, and
a support mechanism (175) that is configured to mitigate damage to the pre-fabricated air terminal apparatus during transportation from a fabrication site, wherein the support mechanism is coupled to the at least one of the group of pipes prior to the transportation from the fabrication site (col.4 lines 1-5 and 20-22).
In regards to claim 2, Karamanos discloses that the group of pipes comprises an inlet pipe (one of the pipes 185) that is configured to receive a thermal transfer fluid and an outlet pipe (the other of the pipes 185) that is configured to discharge the thermal transfer fluid (Fig.1B, since the pipes are connected to coil 190, it is understood that they are provided as inlet and outlet pipes).
In regards to claim 3, Karamanos discloses that the support mechanism comprises a material that is configured to mitigate corrosion with respect to the group of pipes (col.4 lines 20-22).
In regards to claim 4, Karamanos discloses that the pre-fabricated air terminal apparatus is configured according to one of: a single duct design, a fan-powered design, a double duct design, or a low-profile design (Fig.1B, a duct 180 is provided).
In regards to claim 5, Karamanos discloses that the valve is at least one of: a control valve (col.3 lines 51-52), a y-strainer valve, an isolation valve, a pressure temperature port valve, or a balancing valve.
In regards to claim 6, Karamanos discloses that the valve further comprises a flexible hose, or a hose kit (Fig.1B).
In regards to claim 7, Karamanos discloses that the group of pipes is configured to support at least one of a two-way configuration, a three-way configuration, or a six-way configuration (Fig.1B).
In regards to claim 8, Karamanos discloses that the pre-fabricated air terminal apparatus further comprises a sensor device or a thermometer device (192).
In regards to claim 9, Karamanos discloses that the support mechanism is configured to maintain a relative position between at least two members of the group of pipes during the transportation from the fabrication site (Fig.1B).
In regards to claim 10, Karamanos discloses that the support mechanism comprises at least one of: a screw, a clamp, a rod, a bolt, a washer, a stud, a threaded insert, a threaded rod, a fastener, a brace, or a grommet (176).
In regards to claim 11, Karamanos discloses that the support mechanism is configured as at least one of a bracket, a brace, a clamp, a fastener, a grommet, or an enclosure (Figs.1A and 2).
In regards to claim 12, Karamanos discloses that the support mechanism is further coupled to a structure configured to provide support for the support mechanism, wherein the structure is at least one of: a plenum, an air terminal, a coil casing, a sheet metal structure, a duct (180), or a workpiece configured to provide support.
In regards to claim 13, Karamanos discloses that a first material of the structure differs from a second material of the at least one pipe, and wherein the support mechanism is specifically 
In regards to claim 14, Karamanos discloses that the group of pipes are sealed prior to the transportation from the fabrication site (col.4 lines 20-22).
In regards to claim 15, Karamanos discloses that the group of pipes that are sealed are pressurized prior to the transportation from the fabrication site, resulting in an improved ability to detect leaks at an installation site (col.9 lines 61-67 and col.10 lines 1-3).
In regards to claim 16, Karamanos discloses a pressure gauge that presents a pressure within the group of pipes that are sealed (col.9 lines 61-67).
In regards to claim 19, Karamanos discloses
A thermal transfer unit (Fig.1B), comprising:
a group of pipes (185) that are coupled to the thermal transfer unit;
a valve (195) coupled to at least one of the group of pipes, and
a support mechanism (175) that is configured to mitigate damage to the thermal transfer unit during transportation from a fabrication site of the thermal transfer unit (col.4 lines 1-5 and 20-22), wherein the support mechanism is coupled to the at least one of the group of pipes prior to the transportation from the fabrication site (col.4 lines 1-5 and 20-22).
In regards to claim 20, Karamanos discloses that the group of pipes comprises an inlet pipe (one of the pipes 185) that is configured to receive a thermal transfer fluid and an outlet pipe (the other of the pipes 185) that is configured to discharge the thermal transfer fluid (Fig.1B, since the pipes are connected to coil 190, it is understood that they are provided as inlet and outlet pipes).
In regards to claim 21, Karamanos discloses that the support mechanism comprises a material that is configured to mitigate corrosion with respect to the group of pipes (col.4 lines 20-22).
In regards to claim 22, Karamanos discloses that the thermal transfer unit is configured according to one of: a single duct design, a fan-powered design, a double duct design, or a low-profile design (Fig.1B, a duct 180 is provided).
In regards to claim 23, Karamanos discloses that the valve is at least one of: a control valve (col.3 lines 51-52), a y-strainer valve, an isolation valve, a pressure temperature port valve, or a balancing valve.
In regards to claim 24, Karamanos discloses that the valve further comprises a flexible hose, or a hose kit (Fig.1B).
In regards to claim 25, Karamanos discloses that the group of pipes is configured to support at least one of a two-way configuration, a three-way configuration, or a six-way configuration (Fig.1B).
In regards to claim 26, Karamanos discloses that the thermal transfer unit further comprises a sensor device or a thermometer device (192).
In regards to claim 27, Karamanos discloses that the support mechanism is configured to maintain a relative position between at least two members of the group of pipes during the transportation from the fabrication site (Fig.1B).
In regards to claim 28, Karamanos discloses that the support mechanism comprises at least one of: a screw, a clamp, a rod, a bolt, a washer, a stud, a threaded insert, a threaded rod, a fastener, a brace, or a grommet (176).
In regards to claim 29, Karamanos discloses that the support mechanism is configured as at least one of a bracket, a brace, a clamp, a fastener, a grommet, or an enclosure (Figs.1A and 2).
In regards to claim 30, Karamanos discloses that the support mechanism is further coupled to a structure configured to provide support for the support mechanism, wherein the structure is at least one of: a plenum, an air terminal, a coil casing, a sheet metal structure, a duct (180), or a workpiece configured to provide support.
In regards to claim 31, Karamanos discloses that a first material of the structure differs from a second material of the at least one pipe, and wherein the support mechanism is specifically configured to mitigate galvanic corrosion between the first material and the second material (col.3 lines 27-39).
In regards to claim 32, Karamanos discloses that the group of pipes are sealed prior to the transportation from the fabrication site (col.4 lines 20-22).
In regards to claim 33, Karamanos discloses that the group of pipes that are sealed are pressurized prior to the transportation from the fabrication site, resulting in an improved ability to detect leaks at an installation site (col.9 lines 61-67 and col.10 lines 1-3).
In regards to claim 34, Karamanos discloses a pressure gauge that presents a pressure within the group of pipes that are sealed (col.9 lines 61-67).

Allowable Subject Matter
Claims 17-18 and 35-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763